Exhibit 10.17.8

FIFTH AMENDMENT TO THE TRUST AGREEMENT UNDER THE

CONOCOPHILLIPS COMPANY

GRANTOR TRUST AGREEMENT

WHEREAS, Phillips Petroleum Company (now ConocoPhillips Company, hereinafter
“Company”) and Wachovia Bank, National Association (now Wells Fargo Bank, N.A.,
hereinafter the “Trustee”) entered into an amended and restated trust agreement
as of June 1, 1998, subsequently amended as of May 3, 1999, as of January 15,
2002, as of October 5, 2006, and as of May 1, 2012 (the “Trust Agreement”),
establishing a trust (the “Trust”) for the purpose of holding monies and other
property in connection with certain nonqualified deferred compensation plans
maintained by the Company (the “Plans”); and

WHEREAS, pursuant to Section 14(a) of the Trust Agreement, the Trust Agreement
may be amended by a written instrument executed by the Trustee and the Company;

NOW, THEREFORE, the Trust Agreement is amended, effective May 1, 2015, as
follow:

 

  1. The fourth sentence of Section 2(c) of the Trust Agreement is amended and
restated in its entirety to provide as follows:

 

    “In the event the Company makes such payments directly, the Company may
request the Trustee within sixty (60) months of the making of the payment to
reimburse the Company for such payment from the Trust, and upon receipt of
evidence satisfactory to the Trustee that such payment has been made, the
Trustee shall pay such reimbursement to the Company.”

The Trust Agreement is in all other respects ratified and confirmed without
amendment.

IN WITNESS WHEREOF, this amendment to the Trust Agreement has been executed on
behalf of the parties hereto on the 20 day of May, 2015.

 

CONOCOPHILLIPS COMPANY

    WELLS FARGO BANK, N.A. By:       /s/ Jeff W. Sheets     By:       /s/ Andy
Franck   Jeff W. Sheets       Its:       Executive Vice President, Finance,    
Its:       Vice President   And Chief Financial Officer      

ATTEST

    ATTEST By:       /s/ Leisa C. Munoz     By:       /s/ Tonya M. Inscore  
Leisa C. Munoz       Its:       Assistant Secretary     Its:       Senior Vice
President